Citation Nr: 0932778	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 23, 1983 to 
November 8, 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder.  He alleges that he had symptoms of 
this condition during his military service.

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Historically, the Veteran served on active duty in the Air 
Force from September 23, 1983 to November 8, 1983.  A review 
of his report of separation, Form DD 214, revealed that he 
received an entry level separation.  A November 1983 
treatment report noted that the Veteran was there to receive 
clearance for an administrative separation.  The report noted 
that the Veteran had been down, depressed and unhappy since 
active duty and before.

Following is discharge from the service, an August 1986 
hospitalization report noted that the Veteran was brought in 
by police because he was paranoid, delusional, and verbally 
aggressive towards his mother and neighbors.  The report 
noted that the Veteran had previously been hospitalized in 
the summer of 1985 for hearing voices and feeling depressed.  
Subsequent records revealed ongoing psychiatric treatment.  
An August 2004 treatment report noted diagnoses of 
schizoaffective disorder, bipolar type; and history of 
polysubstance dependence.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
whether there is any relationship between his current 
acquired psychiatric disorder and his military service.  In 
making this determination, the evidence of record shows a 
current psychiatric disorder, inservice complaints of 
depression, and the Veteran's reported history of 
manifestations of this condition since his discharge from the 
service.

In addition, given the nature and timing of his 
administrative discharge from the service, the RO should 
attempt to obtain the Veteran's service personnel file.

Accordingly, the case is remanded for the following action:

1.  The RO should attempt to secure any 
service personnel file that may exist 
pertaining to this Veteran from the 
service department or the appropriate 
depository of records. 

2.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current acquired 
psychiatric disorder found.  The claims 
folders must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether the Veteran's current psychiatric 
disorder was caused by or aggravated by 
his military service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




